UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended:September 30, 2013 Commission File Number 000-54888 YUMMY FLIES, INC. (Exact name of registrant as specified in its charter) Colorado 20-8496798 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1848 South Lamar Ct. Lakewood, CO 80232 (Address of principal executive offices) (Zip Code) (303) 619-2503 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No The number of shares of the registrant’s only class of common stock issued and outstanding as of November 13, 2013, was 10,278,000 shares. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of September 30, 2013 and December 31, 2012(unaudited) 3 Unaudited Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 and the Period from December 26, 2005 (inception) Through September 30, 2013 4 Unaudited Statements of Cash Flows for the for the Three and Nine Months Ended September 30, 2013 and 2012 and the Period from December 26, 2005 (inception) Through September 30, 2013 5 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 -2- PART I - FINANCIAL INFORMATION Item 1.Financial Statements Yummy Flies, Inc. (A Development Stage Company) Balance Sheets Unaudited September 30, December 31, ASSETS Current Assets Cash in bank $ $ Inventory TOTAL CURRENT ASSETS Property & Equipment Equipment (net of Accumulated Depreciation $2,593, $2,558, $2,299 and $2,039 respectively) - 35 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Advances From Shareholders $ $ Accounts Payable TOTAL CURRENT LIABILITIES TOTAL LIABILITIES Stockholders' Equity Common Stock (par value $.001;Authorized 100,000,000 shares; issued and outstanding 10,278,000) Capital Paid in Excess of Par Defecit Accumulated During the Development Stage ) ) TOTAL STOCKHOLDERS' EQUITY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. -3- Yummy Flies, Inc. (A Development Stage Company) Statements of Operations Unaudited Unaudited 3 Months Ended 3 Months Ended September 30, September 30, REVENUES - Sales $ $
